Title: Circular on Recruiting Service, [18–19 February 1799]
From: Hamilton, Alexander
To: 



Circular
[New York, February 18–19, 1799]
Sir

The recruiting service, as connected with the duties of Inspector General, has been committed by the Department of War to my superintendence. It is expected that it will shortly commence for the additional troops which are intended to be raised. [Two Regiments of Infantry are] assigned to Massachusettes. It is conceived to be expedient that for the purpose of recruiting them the state shall be divided into [four] districts, and these four into [twenty] sub districts or company rendezvousses within each of which a Company is to be raised.
You will be pleased, [taking to your aid such of the field officers heretofore appointed for the two regiments as you can convene without loss of time and consulting with General Brooks] whose opinion you will specially transmit to devise a plan for the distribution of the state into the necessary number of districts & sub districts and you will without delay report the result to me. Dispatch is essential; & I doubt not that upon this and upon every other occasion you will display zeal and activity.
With great consideration I am   Sir   Your obed servant


New York
A
“One Regiment of Infantry is”



B
Two



C
ten



Connecticut
A
“One Regiment of Infantry”



B
Two



C
ten


Maryland
same



Ne⟨w⟩ Hampshire
A
“Four Companies”



B
One



C
four


Rhode Island
A
Three Companies



B
One



C
three


Vermont
A
Three Companies



B
One



C
three


New Jersey
A
six companies



B
Two



C
six


Pensylvania
A
Thirteen Companies



B
Three



C
Thirteen


Virginia
A
four



B
four



C
Twenty


Massachusettes




N Carolina
A
Nine Companies



B
Two



C
Nine



D
consulting with Brigadier General Davy if it can be done without material delay,


